United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2633
                                ___________

Thomas Pellegrino,                     *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
John Fitzgerald, Lawrence County       * District of South Dakota.
States Attorney; Richard Mowell,       *
Lawrence County Sheriff; Dale Larson, *       [UNPUBLISHED]
Lawrence County Jail Administrator;    *
Northern Hills General Hospital; Dick *
Soukup, Administrator, Northern Hills *
General Hospital; Dr. Cris Hugo,       *
Surgeon, Northern Hills General        *
Hospital; Steven Lindquist; Dr. Marden *
Brown, employed at Black Hills         *
Medical Center and/or NGHG;            *
Lawrence County, South Dakota; Dr.     *
Donald Habbe, Pathologist,             *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: June 16, 2000
                            Filed: June 19, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       South Dakota inmate Thomas Pellegrino appeals from the District Court’s1
judgment dismissing his civil rights action. The District Court found that Pellegrino,
who was convicted of second-degree murder in the shooting death of Gary McKee,
lacked standing to pursue his claim that the defendants conspired to conceal the
medical-malpractice death of the victim because Pellegrino suffered no injury traceable
to the defendants’ alleged conduct. We agree. See Novartis Seeds, Inc. v. Monsanto
Co., 190 F.3d 868, 871 (8th Cir. 1999) (to have standing, plaintiff must allege judicially
cognizable and redressable injury, fairly traceable to defendant’s conduct); State v.
Bennis, 457 N.W.2d 843, 845-46 (S.D. 1990) (affirming South Dakota murder
conviction despite alleged medical mistreatment of victim; "medical malpractice will
break the chain of causation and become the proximate cause of death only if it
constitutes the sole cause of death"). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
                                           -2-